

Greenhouse Leasing Agreement


Party A: Su Yan (hereinafter referred to as Party A )
Party B: Guang Zhao (hereinafter referred to as Party B )


Party A will lease eight greenhouses that located in Buildings C11, C12, C13,
C14, C15, C16, C17, C18 in the Agricultural Garden of Longsheng Village Tangshan
Town Zhenan District Dandong City to Party B.  In accordance with relevant laws
of the state, both parties reached the following agreement through common
consultation.


1.
The tenancy of greenhouses is five years ( from 2008-02-01 to 2013-02-01 ).
   

2.
The rent of all greenhouses is ¥15000/year, payable annually. The rents of next
year should be paid within 15 days after the expiration of the contracted period
of every year, payment with receipt.

3.
The greenhouses that Party A leases to Party B are only general frames, lease
payments do not include accessory equipment.

4.
Party A’s greenhouses must be complete structure. Party A is responsible for
greenhouses maintenance, excepting unusual damage. Party A must guarantee normal
use of rental greenhouses, otherwise Party A must compensate Party B for
economic loss thus suffered.

5.
During the contract term, Party A must guarantee normal use of water and
electricity equipment of greenhouses for the purposes of raising agricultural
products, water and electricity should be paid by Party B.

6.
During the contract term, both parties are not allowed to terminate the contract
without mutual consent, if Party A terminates the contract without mutual
consent during profit period, Party A should compensate Party B for all loss
thus suffered; if Party B terminates the contract without mutual consent, Party
A must bring its accessory equipment installed in greenhouses as compensation.

7.
Should Party B install equipment in the greenhouses or change the general
structure of the greenhouses, it must be with the consent of Party A.  Party B
cannot damage original equipments of the greenhouses.

8.
Party B has proprietary rights to accessory equipments installed during the
lease term, after the expiration of the contract, Party B will handle all
accessory removal without Party A interference.

9.
Land use fee of the greenhouses will be paid by Party A.

10.
After the expiration of the contract, Party B shall enjoy priority in further
contracting.

11.
Matters not mentioned herein will be negotiated by both parties hereto.

12.
The contract is written in two originals, one for each party.

13.
The contract will be effective after it is signed by both parties.




 
Party A: Su Yan ( signature )
 
Representative of Party B: Guang Zhao ( signature )
 
2008-02-01


 
 

--------------------------------------------------------------------------------

 
